 





Execution Copy: August 1, 2013

 

 

 

 

ANDA SECURITY AGREEMENT

 

THIS ABBREVIATED NEW DRUG APPLICATION SECURITY AGREEMENT (the “Agreement”),
dated as of August 1, 2013, between Elite Laboratories, Inc., a Delaware
corporation (“Elite”) and its parent, Elite Pharmaceuticals, Inc., a Nevada
corporation (collectively, “Debtors”), and Mikah Pharma LLC, a limited liability
company organized under the laws of the State of Delaware ("Secured Party");

 

WHEREAS, Debtors and Secured Party are parties to that certain Secured
Convertible Note Due 2016 of even date herewith (herein, as at any time amended,
extended, restated, renewed or modified, the "Note"); and

 

WHEREAS, it is a condition to the willingness of Secured Party to enter into the
Asset Purchase Agreement by and between Secured Party and Elite of even date
(the “Purchase Agreement”), to sell the Purchased Assets (as defined in the
Purchase Agreement) to Elite and to accept the Note as consideration under the
Purchase Agreement for the Purchased Assets that Debtors enter into this ADNA
Security Agreement and grant to Secured Party the security interest provided for
herein; and

 

WHEREAS, in order to induce Secured Party to accept the Note and the debt
evidenced thereby as consideration for the Purchased Assets under the Purchase
Agreement, Debtors have agreed to grant to Secured Party a security interest in
and to and mortgage on the Abbreviated New Drug Applications included in the
Purchased Assets (collectively, the "ANDAs"). This Agreement is being executed
contemporaneous with the Purchase Agreement and the Note under which Secured
Party is granted a lien on and security interest in and to, the ANDAs, whereby
Secured Party shall have the right to foreclose on the ANDAs in the event
Secured Party alleges the occurrence of an Event of Default under the Note.
Terms not defined herein shall have the meaning set forth in the Note and terms
not defined herein or in the Note shall have the meaning set forth in the
Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration the sufficiency of which is hereby acknowledged, Debtors hereby
agree with Secured Party as follows:

 

1. To secure any and all obligations of Debtors to Secured Party under the Note
and Transaction Documents, including but not limited to, repayment of the
obligations of Debtors under the Note, Debtors hereby convey, grant, assign,
pledge, transfer, mortgage, and create in favor of Secured Party a security
interest in and to and mortgage on all of Debtors’ right, title and interest in
and to the Purchased Assets (as that term is defined in the Purchase Agreement),
including without limitation any and all rights under any notices or agreements
related thereto (collectively, the “Collateral”).

 

 

 

 

2. Debtors represent, covenant and warrant that:

 

(a) the ANDAs are subsisting;

 

(b) Elite is the sole and exclusive owner of the entire and unencumbered right,
title and interest in and to the Collateral, free and clear of any liens,
charges and encumbrances, including without limitation pledges, assignments,
registered user agreements and covenants by Debtors not to sue third persons;

 

(c) Debtors have the unqualified right to enter into this Agreement and perform
its terms; and

 

(d) All ANDAs on file with the Food and Drug Administration (the "FDA") were
prepared in accordance with applicable law.

 

3. Debtors agree that, until all of the obligations under the Note shall have
been satisfied in full, Debtors will not, without Secured Party's prior written
consent, which consent will not be unreasonably withheld, enter into any
agreement to transfer or sell any of the Collateral.

 

3A. Perfection of Secured Party’s Interests.

 

(a) Debtors agree to cooperate and join, at their expense, with Secured Party in
taking such steps as are reasonably necessary, in Secured Party’s judgment, to
perfect or continue the perfected status of the security interests granted
hereunder, including, without limitation, the execution and delivery of any
financing statements, amendments thereto and continuation statements, the
delivery of chattel paper, documents or instruments to the Secured Party, the
obtaining of landlords’ and mortgagees’ waivers required by Secured Party, the
notation of encumbrances in favor of Secured Party on certificates of title, and
the execution and filing of any collateral assignments and any other instruments
reasonably requested by Secured Party to perfect its security interest in any
and all of the Collateral.

 

(b) Secured Party may at any time and from time to time, file financing
statements, continuation statements, filings with the FDA or other federal
agencies, and amendments thereto, that describe the Collateral and which contain
any other information required by the Uniform Commercial Code or federal law for
the sufficiency or filing office acceptance of any financing statement,
continuation statement, other filing, or amendment, including whether a Debtor
is an organization, the type of organization and any organization identification
number issued to the Debtor. Debtors agree to furnish any such information to
the Secured Party promptly upon request. Any such financing statements,
continuation statements, other filing or amendments may be signed by Secured
Party on behalf of Debtors, and may be filed at any time in any jurisdiction,
whether or not Revised Article 9 of the Uniform Commercial Code is then in
effect in that jurisdiction. The foregoing grant of authority to sign and file
such documents on behalf of Debtors is a power of attorney coupled with an
interest and shall be irrevocable for the life of this Agreement. Secured Party,
or its designee, as attorney-in-fact, will not be liable for any acts or
omissions, or for any error of judgment or mistake of fact or law, except for
gross negligence, or willful misconduct. This power, being coupled with an
interest, is irrevocable until all obligations of Debtors to Secured Party under
the Note and Transaction Documents have been indefeasibly paid in full and
performed and satisfied.

 



2

 

 

 

(c) Debtors shall, at any time and from time to time, take such steps as Secured
Party may reasonably require for Secured Party, (i) to obtain an acknowledgment,
in form and substance satisfactory to the Secured Party, of any third party
having possession of any of the Collateral that the third party holds such
Collateral for the benefit of the Secured Party, and (ii) otherwise to insure
the continued perfection and priority of Secured Party’s security interest in
any of the Collateral and of the preservation of its rights therein.

 

4. If any Event of Default under the Note or this Agreement shall have occurred,
Secured Party shall have, in addition to all other rights and remedies given it
by this Agreement, those allowed by law and the rights and remedies of a Secured
Party under the Uniform Commercial Code as enacted in any jurisdiction in which
the ANDAs may be deemed located and, without limiting the generality of the
foregoing, Secured Party may immediately, without demand of performance and
without notice or demand whatsoever to Debtor, all of which are hereby expressly
waived, and without advertisement, sell at public or private sale or otherwise
realize upon, assign, transfer, license or otherwise dispose of, including but
not limited to, transferring the ANDAs in New Jersey or elsewhere, all or from
time to time any of the ANDAs, or any interest which Debtors may have therein,
and after deducting from the proceeds of sale or other disposition of any and
all of the ANDAs all expenses (including all expenses for broker's fees and
legal services), apply the residue of such proceeds to Debtors’ obligations to
Secured Party under the Note. Any remainder of the proceeds after payment in
full of Debtors’ obligations owing to Secured Party under the Note and
Transaction Documents including but not limited to the repayment in full of
Debtors’ obligations to Secured Party under the Note shall be paid over to
Debtor. Notice of any sale or other disposition of the ANDAs shall be given to
Debtors at least five (5) days before the time of any intended public or private
sale or other disposition of the ANDAs is to be made, which Debtors hereby agree
shall be reasonable notice of such sale or other disposition. At any such sale
or other disposition, Secured Party or any holder of the Note may, to the extent
permissible under applicable law, purchase the whole or any part of the ANDAs
free from any right of redemption on the part of Debtors, which right is hereby
waived and released. Debtors waive the benefit of any marshalling doctrine with
respect to Secured Party’s exercise of its rights hereunder. Debtors grant a
royalty-free license to Secured Party for all patents, service marks,
trademarks, trade names, copyrights, computer programs and other intellectual
property and proprietary rights sufficient to permit Secured Party to exercise
all rights granted to Secured Party under this Agreement.

 

5. At such time as Debtors shall completely satisfy all of Debtors’ obligations
to Secured Party under the Note and Transaction Documents including but not
limited to repayment of the obligations of Debtors under the Note, this
Agreement and the Note shall terminate and Secured Party shall execute and
deliver to Debtors all documents and other instruments as may be necessary or
proper to terminate this Agreement and re-vest in Elite the ANDAs, subject to
any disposition thereof which may have been made by Secured Party pursuant
hereto.

 



3

 

 

6. Any and all fees, costs and expenses, of whatever kind or nature, including
reasonable attorney's fees and legal expenses incurred by Secured Party in
connection with the consummation of this transaction, the filing or recording of
any documents (including all taxes in connection therewith) in public offices,
the payment or discharge of any taxes, counsel fees, maintenance fees,
encumbrances or otherwise protecting, maintaining or preserving the ANDAs, or in
defending or prosecuting any actions or proceedings arising out of or related to
the ANDAs, shall be borne and paid by Debtors on demand by Secured Party and
until so paid shall become part of Debtors’ obligations under the Note. Debtors
hereby agree to execute and deliver to Secured Party any and all additional
documents requested by Secured Party regarding the ANDAs at any time and from
time to time in its discretion to carry out and enforce the terms and conditions
of this Agreement.

 

7. Debtors shall have the duty, through counsel acceptable to Secured Party, to
complete the approval process of the ANDAs, pending as of the date of this
Agreement or thereafter until all of Debtors’ obligations under the Note shall
have been paid in full, to file and provide further information and
documentation and to do any and all acts which are necessary or desirable to
seek approval of the ANDAs and to preserve and maintain all rights to the ANDAs.
Any expenses incurred in connection with the ANDAs shall be borne by Debtors.
Debtors shall not abandon any ANDAs without the consent of Secured Party, which
consent shall not be unreasonably withheld.

 

8. If Debtors breach or fail to comply with any of the terms and conditions of
this Agreement or upon the occurrence of an Event of Default under the Note or
any of the Transaction Documents, Debtors hereby authorize and empower Secured
Party to make, constitute and appoint any officer or agent of Secured Party as
Secured Party may select, in its exclusive discretion, as Debtors’ true and
lawful attorney-in-fact, with the power to endorse Debtors’ name on all
applications, documents, papers and instruments of every kind and nature
necessary or desirable, including without limitation, for Secured Party to
approve, use, own, transfer, assign, license or dispose of the ANDAs, or
necessary or desirable for Secured Party to assign, pledge, convey or otherwise
transfer title in or dispose of the ANDAs to Secured Party or anyone else,
including without limitation any and all Forms 356H, and/or such other forms as
the FDA shall require. Debtors hereby ratify all that such attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney shall
be irrevocable for the life of this Agreement. Secured Party, or its designee,
as attorney-in-fact, will not be liable for any acts or omissions, or for any
error of judgment or mistake of fact or law, except for gross negligence, or
willful misconduct. This power, being coupled with an interest, is irrevocable
until all obligations of Debtors to Secured Party under the Note and Transaction
Documents have been indefeasibly paid in full and performed and satisfied.

 

9. If Debtors fail to comply with any of their obligations hereunder, Secured
Party may do so in Debtors’ name or in Secured Party's name, but at Debtors’
expense, and Debtors hereby agree to reimburse Secured Party in full for all
expenses, including reasonable attorney's fees, incurred by Secured Party in
approving, protecting, defending and maintaining the ANDAs.

 

10. No course of dealing between Debtors and Secured Party, nor any failure to
exercise, nor any delay in exercising, on the part of Secured Party, any right
power or privilege hereunder or under the Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.

 



4

 

 

11. All of Secured Party's rights and remedies with respect to the ANDAs,
whether established hereby or by the Note or the other Transaction Documents, or
by any other agreements or by law shall be cumulative and may be exercised
singularly or concurrently.

 

12. The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision of this Agreement in any jurisdiction.

 

13. This Agreement is subject to modification only by a writing signed by the
parties.

 

14. The benefits and burdens of this Agreement shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties.

 

15. The validity and interpretation of this Agreement and the rights and
obligations of the parties shall be governed by the laws of the State of New
Jersey.

 

16. The provisions of Sections 13 and 14 the Note are hereby incorporated by
reference into this Agreement. To the extent that there is a conflict between
the provisions of this Agreement and Sections 13 and 14 of the Note, the
provisions of this Agreement shall govern.

 

 

[Signature Page follows]

 

5

 

  



Execution Copy: August 1, 2013



 

 

IN WITNESS WHEREOF, this ANDA Security Agreement is execution hereof as of the
day and year first above written.

 

 

Debtors:

 

 



  ELITE LABORATORIES, INC.     ELITE PHARMACEUTICALS, INC.                    
By:     By:   Name:     Name: Title:     Title:



 



 

 

Secured Party:

 

 



  MIKAH PHARMA LLC               By:       Nasrat Hakim     Title:  



 

 

6

 





   

STATE OF NEW JERSEY )

) ss.:

COUNTY OF                         )

 

 

On the____________day of August, in the year 2013, before me personally came
___________ to me known, who, being by me duly sworn, did depose and say that he
resides in _________________; that he is the _______________ of Elite
Laboratories, Inc., the corporation described in and which executed the above
instrument; and that he signed his name thereto by authority of the board of
directors of said corporation.

 

 

______________________

Notary Public

 

STATE OF NEW JERSEY )

) ss.:

COUNTY OF                         )

 

 

On the                                       day of August, in the year 2013,
before me personally came _________, to me known, who, being by me duly sworn,
did depose and say that he resides in ___________; that he is the of Elite
Pharmaceuticals, Inc., the corporation described in and which executed the above
instrument; and that he signed his name thereto by authority of the board of
directors of said corporation.

 

 

______________________

Notary Public

 

STATE OF NEW JERSEY )

) ss.:

COUNTY OF                        )

 

 

On the ______________day of August, in the year 2013, before me personally came
Nasrat Hakim, to me known, who, being by me duly sworn, did depose and say that
he resides in ______________ ; that he is the ________________of Mikah Pharma
LLC., the limited liability company described in and which executed the above
instrument; and that he signed his name thereto upon his authority as manager of
said company.

 

 

__________________________

Notary Public

 

7

 

SPECIAL POWER OF ATTORNEY

 

STATE OF NEW JERSEY)

) ss.:

COUNTY OF _______________)

 

 

KNOW ALL MEN BY THESE PRESENTS, that Elite Laboratories, Inc., a Delaware
corporation, having an address at 165 Ludlow Avenue, Northvale, New Jersey 07647
("Debtor"), pursuant and subject to the terms and conditions contained in an
Abbreviated New Drug Application Security Agreement dated as of the date hereof
(as amended, modified, restated or supplemented from time to time, the "Security
Agreement"), hereby appoints and constitutes Mikah Pharma LLC with an address at
20 Kilmer Drive, Hillsborough, New Jersey, 08844 ("Secured Party"), its true and
lawful attorney, with full power of substitution, and with full power and
authority to perform the following acts on behalf of Debtor:

 

1. Assigning, selling, transferring, or otherwise disposing of all right, title
and interest of Debtor in and to all Abbreviated New Drug Applications ("ANDA")
of Debtor specified in the Security Agreement, and all registrations and
recordings thereof, and all pending applications therefor, and for the purpose
of the recording, registering and filing of, or accomplishing any other
formality with respect to, the foregoing, and to execute and deliver any and all
agreements, documents, instruments of assignment or other writings necessary or
advisable to effect such purpose;

 

2. To execute any and all documents, statements, certificates or other writings
necessary or advisable in order to effect the purposes described above as
Secured Party may in its sole discretion determine including without limitation
any and all Forms 356H and/or such other forms as the FDA may require.

 

This power of attorney is made pursuant to the Security Agreement, dated the
date hereof, between Debtor and Secured Party and may not be revoked until the
payment in full of all Debtors’ obligations under the Security Agreement.

 

 

 

 



      ELITE LABORATORIES, INC.             ATTEST:              By:        
Name:       Title:                       Name:         Title        



 



8

 

 

 

STATE OF NEW JERSEY )

) ss.:

COUNTY OF _______________)

 

 

On the______________ day of August, in the year 2013, before me personally came
___________, to me known, who, being by me duly sworn, did depose and say that
he resides in______________; that he is the______________ of Elite Laboratories,
Inc., the corporation described in and which executed the above instrument; and
that he signed his name thereto by authority of the board of directors of said
corporation.

 

__________________________

Notary Public

 

 



9

 

 

 



 



 

 